Citation Nr: 0318079	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  95-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and materiel 
evidence had not been submitted to reopen the claim of 
service connection for PTSD.  In January 1996, the RO 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for PTSD, but 
denied that claim on the merits.  However, despite the RO's 
denial of this claim on the merits, the Board must consider 
the threshold question of whether new and material evidence 
has been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

During the course of the veteran's appeal, the RO denied a 
claim for service connection for diabetes mellitus.  The 
veteran and his representative have specifically indicated 
that this issue is not being appealed.  


REMAND

In this case, the veteran has requested and has been afforded 
numerous hearings conducted by hearing officers at the RO.  
However, in correspondence received in January 2001, the 
veteran specifically requested that he be afforded a "Travel 
Board Hearing."  He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.  

2.  The RO should comply with VCAA.  

3.  The RO should schedule the veteran 
for a Travel Board Hearing at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


